IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


NICHOLAS DUPREE,                             : No. 113 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
KATHLEEN E. MARTIN, ESQ., AND                :
SUBORDINATE AGENTS,                          :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Quo Warranto per 42 Pa.C.S.

§§721(3), 726” is DENIED.